United States Court of Appeals
                     For the First Circuit

Nos. 13-1605
     13-1718
     13-1719

               WATCHTOWER BIBLE AND TRACT SOCIETY
                    OF NEW YORK, INC. ET AL.,

                     Plaintiffs, Appellants/
                         Cross-Appellees,

                               v.

                MUNICIPALITY OF SAN JUAN ET AL.,

                     Defendants, Appellees/
                        Cross-Appellants,

                    ALEJANDRO GARCÍA PADILLA,
          IN HIS OFFICIAL CAPACITY AS GOVERNOR, ET AL.,

                     Defendants, Appellees.



          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Gustavo A. Gelpí, U.S. District Judge]



                             Before

                       Lynch, Chief Judge,
               Ripple* and Selya, Circuit Judges.



     Paul D. Polidoro, with whom Gregory Allen and Nora Vargas


     *
      Of the Seventh Circuit, sitting by designation
Acosta were on brief, for plaintiffs.
     Rosa María Cruz-Niemiec, with whom Cruz Niemiec & Vázquez was
on brief, for defendant Municipality of San Juan.
     Michael C. McCall, with whom Luis Pabón Roca, Clarisa Solá
Gómez, Claudio Aliff-Ortiz, Ivan Pasarell-Jove, Rafael E. Rivera-
Sánchez, Pedro R. Vázquez, III, Edgar Hernández Sánchez, Robert
Millán, The Law Offices of Michael Craig McCall, Faccio & Pabón
Roca, Aldarondo & Lopez Bras, P.S.C., Pedro R. Vázquez Law Office,
Cancio, Nadal, Rivera & Díaz, P.S.C., and Millan Law Offices were
on various briefs, for remaining seven municipal defendants.
          Susana I. Peñagarícano-Brown, Assistant Solicitor
General, Department of Justice, with whom Margarita L. Mercado-
Echegaray, Solicitor General, was on brief, for Commonwealth
defendants.




                        November 20, 2014
           SELYA, Circuit Judge. Unlike other jurisdictions, Puerto

Rico   allows   private    citizens     to   maintain   gated   residential

communities that incorporate public streets.              This unorthodox

configuration produces an awkward amalgam of the public and private

sectors,   which   makes   the   task   of   applying   traditional   First

Amendment jurisprudence something of an adventure.          A predictable

result is the sort of dissonance that is apparent here.

           This ten-year-old litigation is no stranger to this

court.     See Watchtower Bible & Tract Soc'y of N.Y., Inc. v.

Sagardía De Jesús (Watchtower I), 634 F.3d 3 (1st Cir.), reh'g

denied, 638 F.3d 81 (1st Cir. 2011); Watchtower Bible & Tract Soc'y

of N.Y., Inc. v. Colombani (Watchtower II), 712 F.3d 6 (1st Cir.

2013).     It traces its roots to the desire of the Jehovah's

Witnesses to access public streets within gated communities in

order to spread their religious message.          This desire puts their

legitimate First Amendment rights on a collision course with Puerto

Rico's decision to allow residents to protect themselves against

violent crimes by establishing gated communities that incorporate

public streets. Seeking to avoid this collision and paying heed to

our prior opinions in this litigation, the court below carefully

balanced competing concerns and devised a practical solution. That

solution satisfied no one, and both the Jehovah's Witnesses and the




                                      -3-
affected municipalities appeal.1           After careful consideration, we

uphold the district court's solution but modify it in some aspects

and remand the case for further proceedings consistent with this

opinion.

I.   BACKGROUND

               This case has a twisted procedural history.           We assume

the reader's familiarity with our earlier opinions and rehearse

here only those events necessary to place the pending appeals into

perspective.

               In   response   to   an   epidemic   of   violent   crimes,   the

Commonwealth enacted the Controlled Access Law (CAL), P.R. Laws

Ann. tit. 23, §§ 64-64h, which allows municipalities to authorize

neighborhood associations to erect gates enclosing public streets.

See Watchtower I, 634 F.3d at 6-7; see also P.R. Laws Ann. tit. 23,

§ 64.       These gated communities are called "urbanizations."

               Even though the CAL and its regulations set a framework

for administration of the controlled access scheme, the permitting

process is in the hands of the municipalities.                They may adopt

rules "needed to carry out the purposes of" the CAL.                 P.R. Laws

Ann. tit. 23, § 64e; see Asoc. Pro Control de Acceso Calle

Maracaibo, Inc. v. Cardona Rodriguez (Maracaibo), 144 D.P.R. 1, 26

(P.R. 1997) (explaining that municipalities have "the authority to


        1
       Various officials of the Commonwealth of Puerto Rico
(collectively, the Commonwealth defendants) were provisionally
dismissed as defendants and appear here as appellees.

                                         -4-
define the system to be used and to establish the pertinent and

appropriate requisites" for each proposed urbanization).             A permit

may not be revoked once it is recorded, but a municipality may

impose   sanctions       for   violations    of   applicable      rules   and

regulations.       See P.R. Laws Ann. tit. 23, § 64d.

             In 2004, two corporations operated by the governing body

of the Jehovah's Witnesses brought suit against the Commonwealth

defendants under 42 U.S.C. § 1983.          Their complaint alleged that

the CAL, on its face and as administered, unconstitutionally

infringed the Jehovah's Witnesses' right to engage in door-to-door

ministry.      In support, they asserted that access to certain

urbanizations was routinely denied by security guards and that

unmanned gates, accessible solely by resident-controlled keys or

buzzers, were effectively impenetrable to nonresidents.

             The    Commonwealth   defendants     moved   to    dismiss   the

complaint.         The district court granted the motion as to the

plaintiffs' facial challenge to the CAL but declined to address the

as-applied challenge in the absence of a developed record. Shortly

thereafter, the court directed the plaintiffs to file an amended

complaint "includ[ing] as defendants the specific communities which

will be affected by any decision of this Court."               The plaintiffs

elected to sue only a "representative" sampling of municipalities.2



     2
       The plaintiffs joined a smattering of urbanizations as
additional defendants. No urbanization remains an active party.

                                    -5-
           After discovery, the parties cross-moved for summary

judgment on the as-applied claims.        The district court granted the

defendants' motions, see Watchtower Bible & Tract Soc'y of N.Y.,

Inc. v. Sánchez-Ramos, 647 F. Supp. 2d 103, 125-26 (D.P.R. 2009),

and the plaintiffs appealed.        We affirmed the dismissal of the

plaintiffs' facial challenge but vacated the judgment on the as-

applied   claims   and   remanded   for    further   proceedings.   See

Watchtower I, 634 F.3d at 17.

           With respect to manned urbanizations, we exhorted the

district court to "take prompt action" to ensure that guards

provide access to Jehovah's Witnesses who identify themselves and

state their purpose.     Id.   We noted that unmanned urbanizations by

their very nature gave "residents a veto right over access," and

stated:

           A regime of locked, unmanned gates completely
           barring access to public streets will preclude
           all direct communicative activity by non-
           residents in traditional public forums, and,
           absent a more specific showing, cannot be
           deemed "narrowly tailored."    Thus, a manned
           guard gate for each urbanization is required,
           unless the urbanization carries a burden of
           special justification.

Id. at 13.     While recognizing that remediation could not be

accomplished overnight, we assumed that some unmanned urbanizations

might hire and train guards, whereas others that sought "to justify

more limited access arrangements (for example, manned gates for

limited periods on designated days) or an exemption because of


                                    -6-
small size" would "need[] a chance to propose and defend such a

request."   Id. at 17.     In denying rehearing, we clarified that we

had made no finding of liability on the part of any of the

defendants and explained that "any municipality or urbanization is

free on remand to urge that it did not improperly bar access or

discriminate."    Watchtower Bible & Tract Soc'y, 638 F.3d at 83.

            The district court conducted a further hearing and, on

February 1, 2012, issued an order responding to our decision.          It

directed each municipal defendant to certify within two months that

all manned urbanizations within its borders had been instructed to

provide immediate access to Jehovah's Witnesses who disclose their

purpose and identity. In addition, it gave the municipalities time

to prepare and submit action plans tailored to the unmanned

urbanizations in their respective jurisdictions.            Finally, the

court ordered that, going forward, municipalities should not issue

permits   for    new   unmanned   urbanizations    absent   some   special

justification.

            At the same time, the court dismissed the Commonwealth

defendants sua sponte.     When objections ensued, the district court

requested briefing on the issue.          After considering the parties'

submissions, the court reaffirmed the dismissal of the Commonwealth

defendants.     The plaintiffs attempted to take an immediate appeal

from this ruling.      We dismissed that appeal for want of appellate

jurisdiction.    See Watchtower II, 712 F.3d at 13.


                                    -7-
           The case meandered in the district court for over a year.

Eventually, the court entered a final judgment as to unmanned

urbanizations. The core element of the court's remedial scheme was

a directive that each municipal defendant furnish the plaintiffs

with "unfettered" access (twenty-four hours a day, seven days a

week) to every unmanned urbanization within its borders.                        To

accomplish this objective, the municipalities were ordered to

gather   and   turn   over   to    the    plaintiffs    all   means    of   access

available to residents of unmanned urbanizations (such as keys,

buzzers, or access codes).               The municipalities were given a

relatively short time frame within which to collect the means of

access and were warned that sanctions would be imposed for delays.

The obligation was ongoing: if an urbanization changed its means of

access (say, by converting to a new key system or a modified access

code), the municipalities were obliged to turn over such new means

of   access    within   twenty-four        hours.3      The    court    retained

jurisdiction for enforcement purposes.

           The   municipal        defendants    moved    unsuccessfully        for

reconsideration.      Even before the appeal period expired, several

municipalities offered reasons why certain urbanizations should be

exempted from turning over means of access (for example, some



     3
       Citing our decision in Watchtower I, the district court, in
paragraph 6 of its judgment, also directed each municipal defendant
to evaluate whether unmanned urbanizations in its jurisdiction had
any "special justification" for not converting to manned gates.

                                         -8-
urbanizations left pedestrian gates open twenty-four hours a day).

The   district    court   brushed    these     reasons   aside,   telling   the

affected municipalities that, if any resistence developed, they

should forcibly lock the unmanned gates in the open position.

Sanctions     were     subsequently         levied   against      noncompliant

municipalities.

            In   due   season,      the    plaintiffs    and   the   municipal

defendants appealed.       We consolidated these appeals for briefing

and argument.

II.   ANALYSIS

            The centerpiece of the district court's remedial scheme

with respect to unmanned urbanizations is a mandatory injunction

directed at the municipal defendants.            When a party appeals from

the issuance of an injunction, appellate review is for abuse of

discretion.      See Shell Co. (P.R.) v. Los Frailes Serv. Station,

Inc., 605 F.3d 10, 19 (1st Cir. 2010); K-Mart Corp. v. Oriental

Plaza, Inc., 875 F.2d 907, 915 (1st Cir. 1989).                   Within this

rubric, conclusions of law are assayed de novo and findings of fact

are assayed for clear error.              See Bl(a)ck Tea Soc'y v. City of

Bos., 378 F.3d 8, 11 (1st Cir. 2004).             Judgment calls, including

the lower court's choice of equitable remedies, are afforded

substantial deference and will be disturbed only if the court has

made a significantly mistaken judgment.              See Rosario-Torres v.

Hernández-Colón, 889 F.2d 314, 323 (1st Cir. 1989) (en banc).


                                      -9-
            These appeals raise a cacophony of issues. We start with

a   threshold   matter:   the    municipalities'       contention   that    the

plaintiffs' claims are moot. Finding this contention meritless, we

proceed to examine the parties' other assignments of error.

                                A.    Mootness.

            The municipalities' argument for mootness hinges on the

fact that the district court's judgment is favorable to the

plaintiffs.     But even though the plaintiffs obtained some relief,

they retain a right to appeal the scope and reach of the remedy

granted.    See Forney v. Apfel, 524 U.S. 266, 271 (1998).              That the

municipal   defendants    have       complied   with   the   district   court's

remedial order does not diminish this right.             See Vitek v. Jones,

445 U.S. 480, 487 (1980); see also N.Y. State Nat'l Org. for Women

v. Terry, 159 F.3d 86, 92 (2d Cir. 1998) ("[V]oluntary cessation of

misconduct does not engender mootness where the cessation resulted

from a coercive order and a threat of sanctions.").              Accordingly,

we hold that the plaintiffs' claims are not moot.

                  B.   Propriety of Injunctive Relief.

            The municipalities assert that the district court erred

in granting injunctive relief in the absence of a supportable

finding that they violated the plaintiffs' constitutional rights.

Relatedly, they assert that the injunction must be rescinded due to

the absence of factual findings.




                                       -10-
              The first assertion is built on the notion that courts

lack authority to impose a remedy against a defendant who has not

been shown to be a wrongdoer.               See, e.g., Rizzo v. Goode, 423 U.S.
362, 377 (1976); Milliken v. Bradley, 418 U.S. 717, 745 (1974).

The municipalities say that the district court made no finding that

they   (as    opposed    to    the     urbanizations)        were    responsible      for

infringing the plaintiffs' First Amendment rights.

              Although the district court made no explicit statement

that    the    municipalities         had    violated    the       plaintiffs'   First

Amendment rights, we think such a determination is implicit in the

court's findings, viewed as a whole.                 In its February 2012 order,

the    district    court      found    that    "in    every    Municipality      there

currently exist . . . urbanizations with unmanned gates, where

access is through a locked gate or buzzer operated solely by

residents."       This is precisely the type of access regime that we

deemed unconstitutional in Watchtower I, 634 F.3d at 13.                              The

district court went on to find that "by virtue of the [CAL], it is

the Municipalities that approve urbanizations' requests for any

type of controlled access."                  These findings dovetail with the

court's      earlier    finding       that    the    grant    of    a   permit   to    an

urbanization "does not abrogate the municipality's obligation to

ensure that public streets remain available for public use."

Watchtower Bible & Tract Soc'y, 647 F. Supp. 2d at 109.




                                            -11-
            We review for clear error a district court's factual

findings.    See Fed. R. Civ. P. 52(a)(6); AIDS Action Comm. of

Mass., Inc. v. MBTA, 42 F.3d 1, 7 (1st Cir. 1994).    The aggregate

findings here, explicit and implicit, confirm that the municipal

defendants have had a custom and practice of issuing permits to

unmanned urbanizations without ensuring that the public streets

within them are open to protected speech activities.          These

findings are supported by the evidence and, therefore, are not

clearly erroneous.    Moreover, they are adequate to undergird a

grant of injunctive relief.    See Monell v. Dep't of Soc. Servs.,

436 U.S. 658, 694 (1978).

            Almost as an afterthought, the municipal defendants

question the district court's factual finding that every defendant

municipality hosted one or more unmanned urbanizations.     This is

much ado about very little: even if the record may have been hazy

at the time, subsequent proceedings have made the accuracy of the

finding abundantly clear.     Consequently, remanding for further

inquiry into this point would be an empty ritual.      See Aoude v.

Mobil Oil Corp., 862 F.2d 890, 895 (1st Cir. 1988) (citing Gibbs v.

Buck, 307 U.S. 66, 78 (1939)).

            This brings us to the underlying legal question, which

engenders de novo review.   See AIDS Action Comm., 42 F.3d at 7.   We

agree with the court below that legal responsibility for the

plaintiffs' injury may be placed on those host municipalities that


                                 -12-
issued permits authorizing unmanned urbanizations with no reliable

means of public access.        More than a decade before this litigation

began, the Puerto Rico Supreme Court declared that a municipality,

in its capacity as the permitting authority under the CAL, must

"carefully examine the access control proposal submitted for its

approval."    Caquías Mendoza v. Asoc. de Residentes de Mansiones de

Río Piedras, 134 D.P.R. 181, P.R. Offic. Trans. at 14 (P.R. 1993).

The municipality's responsibility extends to an examination of "the

manner in which the applicant entity plans to operate" the proposed

urbanization.       Id.     The purpose of such an inquiry is to ensure

that any proposed access plan "does not infringe on the rights

conferred by our legal system to all the parties affected by it."

Id. at 15.       In a later case, the same court explained that

municipalities       must     set   "specific       criteria    to     guide   the

[urbanizations]      with    respect    to    how   to   control     the   access."

Maracaibo, 144 D.P.R. at 26.           In other words, municipalities have

"the authority to define the system to be used and to establish the

pertinent and appropriate requisites for each [urbanization]." Id.

             We think it follows that, in administering the CAL, each

municipality has an ongoing duty to ensure that the First Amendment

is respected in the urbanizations founded under its auspices.                   In

addition, the legislature has implanted teeth in this grant of

authority:    the    CAL    gives   municipalities       the   power   to   impose




                                       -13-
sanctions on a wayward urbanization even after a permit is issued

and recorded.     See P.R. Laws Ann. tit. 23, § 64d.

             The municipalities try to take cover under the rule that

cities   cannot    be    held    liable    for    third-party     constitutional

violations.       See Monell, 436 U.S. at 691.              Their premise is

correct.       This     is   a   section   1983     suit,   and    —    deliberate

indifference aside4 — a municipality is subject to liability under

section 1983 only if a deprivation of rights is effected pursuant

to a municipal policy or custom.           See L.A. Cnty. v. Humphries, 131
S. Ct. 447, 449 (2010) (applying Monell to equitable claims).                  But

the conclusion that the municipal defendants draw from this premise

is faulty.     As we made clear in Watchtower I, "[a]uthorization of

controlled access is on its face an implementation of municipal

policy." 634 F.3d at 9.        Here, the record amply demonstrates that

the municipal defendants have had a policy and custom of issuing

permits to urbanizations without attaching conditions sufficient to

ensure public access.        This policy and custom led directly to the

infringement of the plaintiffs' First Amendment rights. No more is

exigible     to   warrant    equitable     relief    against      the   municipal

defendants.




     4
       In a section 1983 case against a municipality, a finding of
liability might also be based on deliberate indifference to an
obvious risk of a constitutional violation. See City of Canton v.
Harris, 489 U.S. 378, 390 (1989). While we note this possibility
for the sake of completeness, we need not explore it here.

                                      -14-
          The municipal defendants have a fallback position.     They

argue that the injunction must be vacated because the district

court failed sufficiently to explain the reasons for issuing it

and, thus, violated Federal Rule of Civil Procedure 65(d)(1)(A).

We do not agree.

          Rule 65(d)(1)(A) provides that every injunction must

"state the reasons why it issued."       The district court's orders,

read in conjunction with the hearing transcripts, chronicle the

court's laudable effort to balance the parties' and the public's

competing interests — free speech versus personal security — while

avoiding the imposition of undue administrative and financial

burdens on municipalities and urbanizations. Those sources combine

adequately to apprise the parties of the reasons for the injunction

and supply a satisfactory basis for meaningful appellate review.

Rule 65(d)(1)(A) must be given a commonsense construction, not a

hypertechnical one. See Withrow v. Larkin, 421 U.S. 35, 45 (1975);

Global NAPs, Inc. v. Verizon New Eng., Inc., 706 F.3d 8, 15 (1st

Cir. 2013) (per curiam).     While a more elaborate statement of the

court's rationale would have been helpful here, it is enough that

the court made the essence of its reasoning plain before ordering

injunctive relief.    See Global NAPs, 706 F.3d at 15.

                     C.   The Watchtower I Mandate.

          We turn now to the argument that the district court

violated the mandate rule in crafting equitable relief.       In its


                                  -15-
pertinent iteration, the mandate rule, a branch of the law of the

case doctrine, prevents relitigation in the lower court of issues

already decided on an earlier appeal of the same case.               See Mun'y

of San Juan v. Rullan, 318 F.3d 26, 29 (1st Cir. 2003).              We review

de novo whether and to what extent the mandate rule applies.               See

Negrón-Almeda v. Santiago, 579 F.3d 45, 50 (1st Cir. 2009).

             Although both sides suggest that the district court's

remedial scheme for unmanned urbanizations flouts the mandate in

Watchtower I, they offer disparate reasons for their suggestion.

From the plaintiffs' standpoint, the putative mandate violation

rests   on   our   statement   that    "a    manned   guard   gate   for   each

urbanization is required, unless the urbanization carries a burden

of special justification."       Watchtower I, 634 F.3d at 13.              The

plaintiffs posit that the district court ignored this statement and

improvidently allowed unmanned urbanizations to forgo hiring guards

without first justifying their entitlement to an exception.                The

municipalities come at the putative mandate rule violation from a

different direction. Relying on our statement that "[t]he district

court will have to determine whether and when it is reasonable to

rely only on a buzzer system or some limited guard access," id.,

they posit that the district court should have considered each

urbanization singly instead of imposing a global solution.

             We readily admit that our opinion in Watchtower I created

some ambiguity as to the scope of discretion available to the


                                      -16-
district court.          We did not intend to lay down rigid rules but,

rather, meant to highlight that the district court must take some

remedial action to resolve the unique constitutional problems

presented by unmanned urbanizations.                And in all events, what we

said about specific remedies was not part of our mandate.

             The scope of an appellate mandate is restricted by the

issues that were actually before the appellate court.                See Biggins

v. Hazen Paper Co., 111 F.3d 205, 209 (1st Cir. 1997) ("Broadly

speaking, mandates require respect for what the higher court

decided,     not   for    what   it    did   not    decide.").    The    issue   in

Watchtower I was whether the district court erred in dismissing any

or all of the plaintiffs' claims.               See 634 F.3d at 8.       Issues of

remediation were not before the Watchtower I court and, thus, the

nature and extent of any particular remedy was not within the scope

of our mandate.      See Amado v. Microsoft Corp., 517 F.3d 1353, 1360

(Fed. Cir. 2008).

             That ends this aspect of the matter. We intended neither

to   bind    the   district      court    to    a   presumption   that    unmanned

urbanizations should hire guards nor to preclude the use of a

global      solution      to     the     problems     presented    by     unmanned

urbanizations.      Accordingly, we reject the parties' mandate rule




                                         -17-
arguments5 and proceed to evaluate the district court's remedial

scheme on the merits.

                            D.    The Merits.

           The abuse of discretion standard applies to review of the

district court's choice of a particular equitable remedy.                 See

Rosario-Torres, 889 F.2d    at    323.     This    standard   is   highly

deferential.   See id.

           There can be no doubt that the First Amendment protects

access to traditional public forums, including public streets, for

the purpose of engaging in door-to-door ministry.            See Watchtower

I, 634 F.3d at 10.   It is against this backdrop that the plaintiffs

complain    that     the    district          court's     remedial      scheme

unconstitutionally restricts their expressive activities. However,

their complaint must take into account that the prophylaxis of the

First Amendment is not unbounded.             Reasonable time, place, and

manner restrictions are permissible.           See Pleasant Grove City v.

Summum, 555 U.S. 460, 469 (2009). Such restrictions will be upheld

so long as they are content-neutral, narrowly tailored to serve a

significant governmental interest, and leave adequate alternative


     5
       The district court, like the parties, treated our statements
about relief as binding. See supra note 3. Consistent with the
clarification that we make today, we direct the district court, on
remand, to strike paragraph 6 of its March 2013 judgment. To the
extent that the district court finds that the terms of paragraph 6
are justified without regard to our mandate, it is free upon remand
to modify the injunction to reintroduce a requirement that unmanned
urbanizations show special justification for failing to convert to
a manned gate.

                                      -18-
channels of communication open to the speaker.      See Ward v. Rock

Against Racism, 491 U.S. 781, 791 (1989).

          The remedy crafted by the district court passes muster

under this paradigm.     We assume, as do the parties, that the

minimal restrictions imposed on plaintiff's speech "are justified

without reference to [its] content."        Ward, 491 U.S. at 791

(quoting Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288,

293 (1984)) (internal quotation mark omitted).   To the extent that

the remedial scheme conditions access to the urbanizations on the

content of the plaintiffs' speech, that is a condition consistent

with the right of access that the plaintiffs claim.

          Similarly, the remedial scheme opens the very channel of

communication that the plaintiffs seek to pursue.    Moreover, it is

narrowly tailored to strike a balance between the plaintiffs'

significant interest in accessing public streets to carry out their

ministry and the government's significant interest in the security

of residents.    As we explained in Watchtower I, the CAL "was

prompted by and adopted against a background of endemic violent

crime," including drug dealing and an unusually high homicide rate.
634 F.3d at 6.   These security concerns weigh heavily in the First

Amendment analysis.

          Even though the plaintiffs lament that sharing a single

key among their adherents will create logistical problems and

inhibit spontaneous speech, this lament overstates the matter. The


                                -19-
district      court,    faced    with   a   difficult   quandary,        devised   a

practical solution.        While the court's solution entails sharing a

key among persons having a common mission, that requirement is not

especially onerous, and the resulting burden on the plaintiffs'

speech is minimal.

              At any rate, this minimal burden is offset to some extent

by benefits inherent in the remedial scheme.                      The injunction

entitles the plaintiffs to round-the-clock access to unmanned

urbanizations, on a level equal to that of residents. This quantum

of access exceeds the constitutional minimum.                    Cf. Bl(a)ck Tea

Soc'y, 378 F.3d at 13-14 (upholding substantial limitations on use

of   public    streets     and    sidewalks    near   political     convention).

Indeed, it is hard to imagine a less speech-restrictive alternative

that would still effectively serve the government's interest in

residential security.

              The plaintiffs also challenge the geographic breadth of

the injunction.         The remedy, they say, is not island-wide and,

thus,   does    not     provide    them     with   access   to   every    unmanned

urbanization in Puerto Rico.            This shortfall, however, is of the

plaintiffs' own contrivance: it was their decision to sue only a

representative sampling of municipalities that authorized unmanned

urbanizations.         Had they accepted the district court's invitation

and sued all of the affected municipalities, the geographic breadth

of the remedy would not be an issue.


                                        -20-
             The plaintiffs try to characterize the need to file

additional     lawsuits   against    other   municipalities    as   a   prior

restraint.      This characterization is fanciful.            In the First

Amendment context, a prior restraint is a restraint imposed by the

government.     See, e.g., Neb. Press Ass'n v. Stuart, 427 U.S. 539,

543-44 (1976); Shuttlesworth v. City of Birmingham, 394 U.S. 147,

156 (1969).     The harm of which the plaintiffs now complain is not

the result of a prior restraint imposed by a court or government

agency but, rather, results from the plaintiffs' considered choice

to sue fewer than all the host municipalities.

             By the same token, we reject the plaintiffs' argument

that the burden of sharing keys constitutes a prior restraint.

Sharing keys is a reasonable restriction on the manner of affording

access to public streets within the urbanizations.         As such, it is

no more a prior restraint than the regime for which the plaintiffs

advocate on appeal: requiring an individual to stop at a sentry

booth, identify herself to a guard, and state the purpose of her

planned entry.      See Watchtower I, 634 F.3d at 13-14 (concluding

that manned-gate arrangement would pass constitutional muster).

             Like the plaintiffs, the municipal defendants challenge

the   merits   of   the   district   court's   remedial   scheme.       Their

challenge can be distilled to a claim that the injunction imposes

undue administrative burdens upon municipalities (for example,

collecting and distributing keys and keeping track of changes in


                                     -21-
modes of access).        This challenge is for the most part easily

rebuffed.

             A hallmark of equity is the broad flexibility that is

available to the chancellor in the fashioning of remedies.                   See

Hecht Co. v. Bowles, 321 U.S. 321, 329-30 (1944). Here, the record

makes manifest that the remedial scheme is not so burdensome as to

constitute an abuse of discretion.            Presented with evidence that

conversion to manned gates would be prohibitively expensive for

many unmanned urbanizations, the district court crafted a less-

costly anodyne that provides the plaintiffs with nearly unfettered

access to such urbanizations.

             While   this    anodyne    requires   some   administration      by

municipalities, those added duties are not significantly vexatious.

After all, it is the CAL, not the district court, which placed the

municipalities at the helm of the permitting process.                  See P.R.

Laws Ann. tit. 23, §§ 64, 64b. Given this legislative judgment, we

think that the district court acted well within its discretion in

adding   a    modest    incremental      burden    to   the   municipalities'

administrative       role.     See     Rosario-Torres, 889 F.2d    at   323

(explaining that "the trial judge, who has had first-hand exposure

to the litigants and the evidence, is in a considerably better

position to bring the scales into balance than an appellate

tribunal").




                                       -22-
             There is, however, a small exception to this analysis.

The last sentence of paragraph four of the March 2013 judgment

requires municipalities to deliver any new means of access to the

plaintiffs within twenty-four hours of any change.             This condition

would impose an unfair burden on municipalities if, for example,

the means of access are changed on a weekend when municipal offices

are closed.     Accordingly, we vacate this portion ("within twenty-

four hours of the change") of the district court's remedial order.

The court is free on remand to impose a less burdensome rule with

a similar goal, such as a requirement that municipalities deliver

the new means of access to the plaintiffs on the next business day.

               E.   Dismissal of Commonwealth Defendants.

             Next, the plaintiffs assail the district court's sua

sponte dismissal of the Commonwealth defendants.               Had the court

kept those defendants in the case, the plaintiffs say, it would

have been able to fashion a more salubrious island-wide remedy.

             Sua sponte dismissals, which by definition are entered on

the court's own initiative and without advance notice or an

opportunity to be heard, are disfavored.          See González-González v.

United States, 257 F.3d 31, 36-37 (1st Cir. 2001); Berkovitz v.

Home   Box    Office,   Inc.,   89 F.3d 24,    31   (1st    Cir.   1996).

Nevertheless, a sua sponte dismissal will not be set aside where

the aggrieved party cannot show any prejudice.                 See Vives v.

Fajardo, 472 F.3d 19, 22 (1st Cir. 2007).


                                     -23-
           In this instance, the plaintiffs cannot show a smidgen of

prejudice.   When the sua sponte dismissal was questioned, the

district court prudently invited briefing on the underlying issues

and reconsidered its action. The entry of a new order of dismissal

after reconsideration effectively cured any prejudice.     See Curley

v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001); Winters v. Diamond

Shamrock Chem. Co., 149 F.3d 387, 402 (5th Cir. 1998).

           Our holding that the order of dismissal is not subject to

reversal on procedural grounds does not end the inquiry.         The

plaintiffs submit that there was no valid basis for the dismissal

of the Commonwealth defendants.   In their view, the Commonwealth's

participation in a remedial scheme is necessary to afford complete

relief.   This amounts to a claim that the Commonwealth defendants

are required parties.   See Fed. R. Civ. P. 19(a)(1)(A).

           We reject the plaintiffs' importunings.    A party is a

necessary party within the purview of Rule 19(a)(1)(A) only if, "in

that person's absence, the court cannot accord complete relief

among existing parties."   Relief is complete when it meaningfully

resolves the contested matter as between the affected parties. See

Fed. R. Civ. P. 19 advisory committee note to 1966 amend.; Alto v.

Black, 738 F.3d 1111, 1126 (9th Cir. 2013).        To be complete,

however, the relief need not align exactly with the remedy sought

by the plaintiff.   See Salt Lake Tribune Publ'g Co. v. AT&T Corp.,

320 F.3d 1081, 1097 (10th Cir. 2003).   As long as a party's absence


                                -24-
does not prevent the district court from affording complete relief,

Rule       19(a)(1)(A)   does   not   mandate    that      party's   continuing

presence.6      See Bacardí Int'l Ltd. v. V. Suárez & Co., 719 F.3d 1,

10 (1st Cir.), cert. denied, 134 S. Ct. 640 (2013).

              In this case, we detect no error in the district court's

conclusion that complete relief as between the main protagonists —

the plaintiffs and the municipalities — can be accomplished without

the involvement of the Commonwealth defendants.               See Williams v.

Fanning, 332 U.S. 490, 494 (1947) (holding that absent party is not

indispensable      if    relief-granting     decree   is    effective   without

requiring that party "to do a single thing"). The court's remedial

scheme redresses the constitutional violations in the communities

that the plaintiffs joined in their suit, and no action by the

Commonwealth is needed for the municipal defendants to implement

that remedy.      Surely, the presence of the Commonwealth defendants

is not required in order for the municipal defendants to, say,

collect and distribute keys, monitor compliance, and sanction

offenders.

              Of course, the fact that an otherwise proper defendant is

not a necessary party does not mean that it must be dismissed from

the case.      But where, as here, certain defendants are dispensable

parties whose presence is not required to afford complete relief,


       6
       The plaintiffs' assignment of error implicates only Rule
19(a)(1)(A). They do not contend that the Commonwealth defendants
are required parties under Rule 19(a)(1)(B).

                                      -25-
the trial court may, in the exercise of its sound discretion,

dismiss them.     See Comm. for Pub. Educ. & Religious Liberty v.

Rockefeller, 322 F. Supp. 678, 686 (S.D.N.Y. 1971) (citing Fed. R.

Civ. P. 21).    So viewed, the issue reduces to whether the district

court's decision to fashion a remedial scheme that does not involve

the Commonwealth defendants is an abuse of discretion.         We think

not.

          Faced with the need to remedy ongoing constitutional

violations, the district court reasonably could have chosen to

ameliorate those violations by a decree addressed either to the

municipalities or to the Commonwealth defendants.            There are

advantages and disadvantages to either alternative.          Given this

choice, we believe that the district court acted within its

discretion in selecting the municipalities as the medium for

effectuating    relief.     Once    this   selection   was   made,   the

Commonwealth defendants became superfluous.      And while the ensuing

implementation of the remedial scheme has had its challenges, those

challenges cannot fairly be attributed to the absence of the

Commonwealth defendants.    Indeed, the Commonwealth defendants have

assured us, both at oral argument and in a letter submitted

pursuant to Federal Rule of Appellate Procedure 28(j), that the




                                   -26-
Puerto Rico police are aware of the constitutional rights of the

plaintiffs and are under orders to assist them.7

            In any event, the district court wisely left open the

possibility of future participation in the case by the Commonwealth

defendants.      See Watchtower II, 712 F.3d at 12-13.           As a practical

matter, the dismissal of the Commonwealth defendants operated

without prejudice.      If the district court, in light of unfolding

events,   were    to   conclude    that    it   is   desirable    to    have     the

Commonwealth     defendants    before     the   court    in    order   to   afford

effective relief, it possesses the flexibility to take corrective

action.   See Amado, 517 F.2d at 1360.

                              F.   A Loose End.

            There is one problem that should not be left for future

consideration.      Up to this point, the district court has required

unmanned urbanizations seeking exceptions to the remedial scheme to

speak to the court through the municipal defendants. We think that

the   district     court,    not   the    affected      municipality,       is   the

appropriate arbiter of whether good cause exists in any given

instance for an exception to the remedial scheme.               If a particular

urbanization believes that it can identify peculiar circumstances

rendering   the    current    remedy      inequitable     as   applied      to   its


      7
       The plaintiffs make much of three instances in which
Commonwealth police allegedly failed to act following reports that
Jehovah's Witnesses were denied access to manned urbanizations.
This tells us nothing, however, as to the efficacy of the district
court's remedial scheme vis-à-vis unmanned urbanizations.

                                     -27-
community, it should be permitted to present such evidence to the

court or to a court-appointed special master.                See Fed. R. Civ. P.

53(a)(1)(C).

III.       CONCLUSION

                 We caution that the current remedial scheme should not be

regarded as immutable.         Our endorsement rests on the understanding

that the district court, either directly or through a special

master, will undertake periodic reviews of the scheme's operation.

Experience is a good teacher, and experience with the remedial

scheme may show that improvements are in order.               So, too, changing

circumstances (including but not limited to technological advances

that       may   make   remedies   such    as    "virtual   guards"   financially

feasible) may alter the balance of hardships.                The district court

is in the best position to ensure that the remedial scheme remains

both equitable and effective in practice and, if not, to tweak it.8

                 We need go no further. For the reasons elucidated above,

we affirm the substance of the March 2013 injunction (but direct

the vacation of paragraph 6 and the last portion of paragraph 4

thereof), affirm the district court's dismissal without prejudice

of the Commonwealth defendants, and remand for further proceedings




       8
       We note that the parties claim to have encountered some
problems in implementing the remedial scheme. We leave to the
district court the task of determining whether these problems
require the scheme to be modified.

                                          -28-
consistent with this opinion.    All parties shall bear their own

costs.



So Ordered.




                                -29-